DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alhamad (U.S. Patent No. 5,738,175) in view of Nagata et al. (U.S. Pub. No. 2013/0272756).

	Regarding claim 1: Alhamad discloses a dunnage conversion apparatus, comprising: a housing having an outlet opening (Figs. 6-8; via machine’s frame with an outlet); a support mounted in the housing and configured to support a supply of sheet stock material for dispensing in a feed direction to the outlet opening (Fig. 8; via 34); a pair of opposed expansion members supported in the housing for rotation about respective axes that are parallel to each other and transverse the feed direction (Figs. 6 & 8; via 43/44 and 64s); a biasing element coupled to at least one of the pair of opposed expansion members to bias the at least one of the pair of opposed 
 	Alhamad does not disclose that the biasing element to be an elastic.  However, Nagata discloses similar pressure rolling system using an elastic biasing element, see for example (Figs. 10 & 11; via the shown pressure belts 80 & 610 for pressure rollers 62 & 611; the belts are made of elastic layers, paragraph 0040);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Alhamad’s biasing members by other elastic elements, as suggested by Nagata, in order to prevent insufficient pressing to a web (paragraph 0008).

	Regarding claim 2: Alhamad discloses that the biasing element is disposed about both of the expansion members (Fig. 9; via biasing elements 49/51 about expansion members 43/44);
	Regarding claim 3: Alhamad discloses that each expansion member of the pair of expansion members is biased toward the other of the pair of expansion members (via 49/51 moves 43/44 toward each other);
	Regarding claim 4: Alhamad discloses that the biasing element provides an equal and opposite biasing force to each of the opposed expansion members of the pair of expansion members, see for example (Fig. 9; via 49/51);
	Regarding claim 5: Alhamad discloses that the biasing element includes a first biasing element biasing the opposed expansion members together at a first end of the at least one of the 
 	Regarding claim 7: Nagata discloses that the biasing element includes an elastic band (Figs. 10 & 11; via the shown use of pressure belts 80 & 610);
	Regarding claim 8: Nagata discloses that the elastic band encircles axial end portions of the pair of rollers (Figs. 10 & 11);
	Regarding claim 9: Alhamad discloses that one of the expansion members includes a hollow cylinder having a first diameter disposed about a second cylinder having a second diameter that is less than the first diameter of the hollow cylinder, see for example (Figs. 8 & 9; via 43/44 with wider diameter in 45/46);
	Regarding claim 10: Alhamad discloses that each of the expansion members has a cylindrical shape (via cylinders 43/44);   
	Regarding claim 11: Alhamad discloses that each of the expansion members is made of paperboard, (via 43/44 is capable of being made of paperboard if desired).  Note, the filed discloser refers to the used material of the expansion members via through the entire filed specification as “the expansion members may be made of paperboard”.  Therefore, it is nothing more than a matter of material or design choice. 

 	Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Alhamad (U.S. Patent No. 5,738,175) in view of Nagata et al. (U.S. Pub. No. 2013/0272756) and further in view of Rudnick (U.S. Patent No. 3,302,781).
Regarding claims 22 & 23: Alhamad does not disclose a use of paper to make the frame or housing of the device.  However, Rudnick discloses similar apparatus with a use of “paper” materials, see for example (Figs. 1-7; via cardboard housing 16 and/or rollers 12);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have substituted Alhamad’s housing by another one made of cardboard mateirals, as suggested by Rudnick, in order to come up with more convenient and lighter frame/housing of the apparatus.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the applied art of Alhamad ‘175 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, ‘175 indeed is suggesting the use of device to expand product, regardless to what type of material is being expanded, still the device is for expansion of product. 
In respect to applicant’s argument that ‘175 for expansion of metal material not as claimed for dunnage.  The office believes that applicant is arguing an intended us of the claimed apparatus, which is not given much patentable weight.  Further, the body of the claims not positively citing “dunnage conversion apparatus”, rather it is only on the preamble of the claims, which neither given much patentable weight.  The office believes that the applied art ‘175 discloses the claimed structure of the expansion, regardless to the actual expanded material.

The Office believes that the previous office action referred to the machine’s frame as housing, while it is inherent it has its own opening defining inlet and outlet of the machine, see below annotated figure.
  
    PNG
    media_image1.png
    605
    736
    media_image1.png
    Greyscale



Applicant also argues that the secondary applied art of Nagata ‘756 does not appear to be within the field of either the applicant’s endeavor, dunnage conversion machine or ‘175 filed of fire suppression devices.  
The Office believes that ‘756 related to pressure rolling system similarly to the one shown by ‘175, which make it on the same type of art.  Both applied arts using pressure rollers, which make it obvious to those skilled in the art to use one’s teaching to modify the other (see above, main body of the rejection of the modification).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is believed that both applied arts related to the same art of pressing rollers on a product, similar art of feeding articles to be fed on roller’s nip for pressing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731